[Cite as State v. Harris, 2021-Ohio-2639.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




STATE OF OHIO,
                                                          CASE NO. 9-21-01
       PLAINTIFF-APPELLEE,

       v.

PETER LLOYD HARRIS,                                       OPINION

       DEFENDANT-APPELLANT.



                  Appeal from Marion County Common Pleas Court
                             Trial Court No. 20-CR288

                                      Judgment Affirmed

                              Date of Decision: August 2, 2021



APPEARANCES:

        W. Joseph Edwards for Appellant

        Nathan R. Heiser for Appellee
Case No. 9-21-01



WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Peter Harris (“Harris”) brings this appeal from the

judgment of the Court of Common Pleas of Marion County finding him guilty of

one count of possession of fentanyl and sentencing him to prison. Harris claims on

appeal that the conviction is not supported by sufficient evidence. For the reasons

set forth below, the judgment is affirmed.

       {¶2} On July 13, 2020, Officer Dylan Reece (“Reece”) of the Marion Police

Department attempted to stop a four-door red vehicle at the request of the drug task

force. Tr. 5-8. Once Reece’s emergency lights were activated, the vehicle sped

away and was pursued by Reece. Tr. 7-8. Eventually, a person fled the vehicle

wearing dark pants and a white shirt. Tr. 8-9. Reece gave chase, but the person

managed to evade Reece. Tr. 8-10. Deputy Keith Griffin (“Griffin”) also heard the

description of the man and observed one fitting the description in the area. Tr. 71-

74. Griffin apprehended him and noted that he appeared “exhausted.” Tr. 71-74.

Griffin noted that the person, later identified as Harris, was the only one in the area

matching the description given. Tr. 71-74. Reece identified Harris as the person he

had been chasing. Tr. 38.

       {¶3} Major Christy Utley (“Utley”) was in the area and heard the description

of the person. Tr. 46-58. Soon after, Utley observed a person matching the




                                         -2-
Case No. 9-21-01



description come round a corner and discard an object. Tr. 46-58. Utley then exited

her vehicle in order to monitor the item that had been discarded. Tr. 62-63.

       {¶4} On July 22, 2020, the Marion County Grand Jury indicted Harris on one

count of Possession of Fentanyl in violation of R.C. 2925.11(C)(11), (F), a felony

of the first degree. Doc. 1. A bench trial was held on November 24, 2020. Doc.

48. Following the trial, the trial court found Harris guilty of the offense charged.

Id. On December 10, a sentencing hearing was held. Id. The trial court sentenced

Harris to a prison term of 11 to 16 ½ years. Id. Harris filed a timely notice of

appeal. Doc. 54. On appeal, Harris raises the following assignment of error.

       The evidence in this case was insufficient as a matter of law to
       support the conviction of [Harris] and as such [Harris’] rights
       under the fifth Amendment of the United States Constitution and
       Article 1, Section 16 of the Ohio Constitution were violated.

       {¶5} Harris’ sole assignment of error alleges that the evidence was

insufficient to support the conviction. The question of whether the evidence

presented at trial is legally sufficient to support a verdict is a question of law. State

v. Thompkins, 78 Ohio St.3d 380, 386, 1997-Ohio-52, 678 N.E.2d 541. Sufficiency

is basically a term of adequacy. Id.

       An appellate court's function when reviewing the sufficiency of
       the evidence to support a criminal conviction is to examine the
       evidence admitted at trial to determine whether such evidence, if
       believed, would convince the average mind of the defendant's
       guilt beyond a reasonable doubt. * * * Accordingly, “[t]he
       relevant inquiry is whether, after viewing the evidence in a light
       most favorable to the prosecution, any rational trier of fact could

                                          -3-
Case No. 9-21-01



       have found the essential elements of the crime proven beyond a
       reasonable doubt.” * * * “In deciding if the evidence was
       sufficient, we neither resolve evidentiary conflicts nor assess the
       credibility of witnesses, as both are functions reserved for the trier
       of fact.”

State v. Adkins, 3d Dist. Allen No. 1-19-71, 2020-Ohio-6799, ¶ 37 (citations

omitted).

       {¶6} Harris argues that the evidence of identity was insufficient because

Reece could not make a facial recognition of Harris as the person he was chasing

and that Utley could not make a facial recognition of Harris as the person who tossed

the drugs. Although Reece did not see the suspect’s face, he was able to describe

the person as an African-American male wearing dark “running or sweat style

pants” and a white t-shirt. Tr. 9, 30. When Harris, an African-American male, was

apprehended in the area, he was wearing the same clothes as the suspect, was the

same height, weight, and build as the suspect, and was “drenched in sweat and out

of breath”. Tr. 39-40.

       {¶7} Utley testified that she saw an African-American male run out of an

alley near where Reece was chasing the suspect. Tr. 46. The man she observed was

wearing dark colored pants and a white t-shirt. Tr. 58.

       {¶8} Griffin testified that he heard from dispatch that the suspect was fleeing

in his direction and a description of him. Tr. 73. Griffin then saw Harris, who

matched the description of the suspect, running in his direction appearing exhausted.


                                         -4-
Case No. 9-21-01



Tr. 73-74. Griffin also noted that he saw no one else in the area matching the

description of the suspect. Tr. 74-75.

       {¶9} Although there was no testimony regarding the facial features of the

suspect, officers testified as to the clothing of the suspect. Officers also testified to

the location where the suspect was and at what times. The defendant was found in

that vicinity, tired and breathing hard from running, and wearing clothing similar to

that identified by the prior officers.     No other person matching the suspects

description was seen in the area. Importantly, circumstantial evidence can be used

to prove the identity of an offender. State v. Irby, 7th Dist. Mahoning No. 03 MA

54, 2004-Ohio-5929. Viewing all of this evidence in a light most favorable to the

State, a rational trier of fact could reach the conclusion that Harris was the suspect

observed running away from Reece and observed tossing the drugs by Utley. See

State v. Golden, 8th Dist. Cuyahoga No. 88651, 2007-Ohio-3536 (holding that the

evidence was sufficient to identify the defendant when the victim testified to the

shirt worn by the offender and there was other circumstantial evidence to support

the identification). Since a reasonable trier of fact could determine that Harris was

the offender in question, the evidence is sufficient to support the identification and

the assignment of error is overruled.




                                          -5-
Case No. 9-21-01



       {¶10} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Court of Common Pleas of Marion County

is affirmed.

                                                              Judgment Affirmed

ZIMMERMAN and MILLER, J.J., concur.

/hls




                                       -6-